RENDERED: AUGUST 19, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1343-ME

SCOTT DUNBAR                                                         APPELLANT


               APPEAL FROM JEFFERSON FAMILY COURT
v.            HONORABLE LAUREN ADAMS OGDEN, JUDGE
                     ACTION NO. 21-D-503425-001


ODELIN VIDAL                                                           APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, JONES, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Scott Dunbar appeals from the Jefferson Family

Court’s order maintaining the imposition of an emergency protection order (EPO)

in favor of Odelin Vidal for sixth months; Dunbar argues the EPO should have

been dismissed for lack of personal jurisdiction over him.

            On October 2, 2021, Vidal filed a petition for an order of protection

based upon allegations of domestic violence that took place in Indianapolis,
Indiana, on September 30, 2021. Later that day, the Jefferson District Court

granted a temporary interpersonal protective order (TIPO) and scheduled a virtual

hearing to consider whether an interpersonal protective order should be granted.

             On October 14, 2021, only Vidal appeared as Dunbar had not yet been

served. Based on Vidal’s representation that she and Dunbar had previously lived

together, the district court transferred the matter to family court for consideration

as to whether a domestic violence order (DVO) was warranted.

             At the next scheduled hearing, on October 26, 2021, Dunbar appeared

virtually with counsel before the family court, but Vidal did not appear. The

docket order indicated Vidal was told she did not have to appear because Dunbar

had not yet been served. Dunbar immediately raised an objection to the family

court’s having jurisdiction over him, but the family court determined this should be

heard at the next hearing.

             At the November 9, 2021 virtual hearing, finally both parties

appeared. Dunbar again raised his jurisdictional objections, stating that all of the

alleged acts of domestic violence occurred in Indiana and he had no minimal

contacts with Kentucky as he did not live in Kentucky or transact any business in

Kentucky. Dunbar argued the family court did not have personal jurisdiction over

him based upon International Shoe Company v. State of Washington, Office of

Unemployment Compensation and Placement, 326 U.S. 310, 66 S.Ct. 154, 90


                                          -2-
L.Ed. 95 (1945), and that bringing him before a Kentucky court offended his due

process rights.

             The family court stated that pursuant to Kentucky Revised Statutes

(KRS) 403.725, it could appropriately act where the victim of domestic violence

either resided within or fled to the state of Kentucky. Dunbar argued this was

incorrect, as that statute only dealt with venue.

             The family court responded: “Well, I certainly appreciate the

arguments and you can perhaps take it up with the Court of Appeals after we’re

done, but we’re going to go ahead and proceed with this hearing.” The family

court then heard testimony from the parties and exhibits were admitted into

evidence.

             At the conclusion of the evidence, the family court made findings that

domestic violence had occurred and may occur again based on specific incidents

Vidal testified occurred and the threats Dunbar made to her. The family court

explained it believed that the relationship between the parties was over and they

should stay away from each other, but that it preferred to try to avoid issuing a

DVO unnecessarily. The family court therefore ruled that the EPO would continue

until it expired on April 2, 2022, which was appropriate to address the aftermath of

this short-term relationship, “let the dust settle,” and keep everyone safe.




                                          -3-
             The family court via a docket order summarized its findings and

decision. It denied Dunbar’s “ongoing personal j’n concerns/objections” on the

basis that Vidal “fled to KY from IN to escape domestic violence[.]” It stated:

“EPO remains in place until its expiration 4-2-2022, given the need for short-term

protection. Ct adopts its oral findings put on the record as though fully set forth

herein.”

             Dunbar argues on appeal that the family court’s maintenance of the

EPO should be reversed, with the case dismissed for lack of personal jurisdiction.

He argues it is undisputed that based on his and Vidal’s testimony that Dunbar had

no contacts with Kentucky and there was no nexus between Kentucky and the facts

underlying the domestic violence petition other than the fact that afterward Vidal

came to Kentucky for safety. He argues that venue cannot be bootstrapped into

providing personal jurisdiction and states that the question on appeal is whether the

due process required for personal jurisdiction can be usurped by the domestic

violence venue statute. Dunbar notes that the EPO would likely expire before this

matter is reviewed on appeal but asks that it still not be dismissed as moot because

it is capable of repetition and evading review. Vidal did not file a responsive brief.

             We will address Dunbar’s appeal on the merits as we agree that the

issuance and expiration of an EPO against him before it can be heard on appeal is

capable of repetition and evading review. See generally Morgan v. Getter, 441


                                         -4-
S.W.3d 94, 100 (Ky. 2014). We disagree, however, that Dunbar is entitled to

relief.

             While we acknowledge the import of International Shoe Company

and Caesars Riverboat Casino, LLC v. Beach, 336 S.W.3d 51, 56 (Ky. 2011), and

the limited reach of our long-arm statute, KRS 454.210, domestic violence orders

are different from the typical case in that they are meant to prevent future violence

against victims rather than to punish or provide compensation for past actions. Our

Courts are allowed to govern behavior within our borders to prevent harm to

victims of out-of-state domestic violence.

             The case of Spencer v. Spencer, 191 S.W.3d 14, 18-19 (Ky. App.

2006), which Dunbar did not address, controls. In Spencer, our Court was tasked

with deciding whether under KRS 403.725(1) “a Kentucky court may issue a

protective order against an individual over whom the court does not have personal

jurisdiction.” Spencer, 191 S.W.3d at 16. The Court had no trouble in concluding

that Kentucky courts did not have personal jurisdiction over the husband where the

alleged abuse took place in Oklahoma between Oklahoma residents and the

husband was now a Nevada resident but noted that “the language of KRS 403.725

clearly envisions a court granting a protective order when a victim of domestic

abuse has fled to this state.” Id. at 17.




                                            -5-
             The Spencer Court explained “[w]e must balance the due process

rights of the defendant against the interest of the Commonwealth in protecting the

victims of domestic violence” and it reviewed this issue of first impression by

considering the case law of other jurisdictions before adopting the reasoning of

New Jersey in Shah v. Shah, 875 A.2d 931 (N.J. 2005). Spencer, 191 S.W.3d at

17-19 (footnote omitted). The Court recounted that in Shah:

             In its opinion, the court drew a distinction between a
             prohibitory order that serves to protect the victim of
             domestic violence, and an affirmative order that requires
             that a defendant undertake an action.

                   The former, which allows the entry of an order
                   prohibiting acts of domestic violence against a
                   defendant over whom no personal jurisdiction
                   exists, is addressed not to the defendant but to the
                   victim; it provides the victim the very protection
                   the law specifically allows, and it prohibits the
                   defendant from engaging in behavior already
                   specifically outlawed. Because the issuance of a
                   prohibitory order does not implicate any of
                   defendant’s substantive rights, the trial court had
                   jurisdiction to enter a temporary restraining order
                   to the extent it prohibited certain actions by
                   defendant in New Jersey.

             An affirmative order, on the other hand, involves the
             court attempting to exercise its coercive power to compel
             action by a defendant over whom the court lacks personal
             jurisdiction.

             The court held that minimum contacts considerations
             forbid the entry of a final restraining order because by
             statutory definition it had to include affirmative relief,
             such as the surrender of firearms and firearm permits, the

                                         -6-
               payment of a civil penalty, and surcharge, and collateral
               consequences such as enrollment in a central offenders
               registry.

               In our view, the distinction made by New Jersey’s
               highest court between prohibitory and affirmative orders
               represents the fairest balance between protecting the due
               process rights of the nonresident defendant and the
               state’s clearly-articulated interest in protecting the
               plaintiff and her child against domestic violence.

Spencer, 191 S.W.3d at 18-19 (footnotes omitted).

               While the language of KRS 403.725 was amended after Spencer, it

still provides in KRS 403.725(2) that “[t]he petition may be filed in . . . a county

where the victim has fled to escape domestic violence and abuse.”1 We interpret

this language broadly to fulfill the purposes of our domestic violence statutes in

allowing victims to obtain “short-term protection against further wrongful conduct

in order that their lives may be as secure and as uninterrupted as possible;” and


1
 We agree with the reasoning in Vernooy v. Sullivan, No. 2016-CA-000446-ME, 2017 WL
3446977, at *2 (Ky.App. Aug. 11, 2017) (unpublished), but do not cite it as authoritative, that in
amending this statute and moving the relevant language from KRS 403.725(1) to KRS
403.725(2), there is

               no indication that the General Assembly intended to alter the prior
               law or to limit the entry of a DVO to only when the acts of
               domestic violence occurred in Kentucky and involved Kentucky
               residents. Considering the current language of KRS 403.725(2),
               and in the absence of a clearer statement from the legislature, we
               conclude that a Kentucky court retains jurisdiction to enter a DVO
               for the protection of a person who has fled to this state to escape
               domestic violence.




                                               -7-
also providing law enforcement officers with the means to protect victims. KRS

403.715(1), (2), and (3).

               The EPO prohibited Dunbar from having any communication with

Vidal, ordered him to remain 500 feet away from her, and prohibited Dunbar from

engaging in any third-party contact, social media contact, or text messaging with

Vidal for a period of six months.2 “Insofar as the order prohibits [Dunbar] from

breaking the law in Kentucky by approaching [Vidal], it comports with due

process.” Spencer, 191 S.W.3d at 19.

               Had Dunbar violated the EPO by approaching Vidal in Kentucky or

committing further acts of domestic violence against her here, he would have

freely subjected himself to the authority of Kentucky and the possible

consequences of such actions. Apparently, Dunbar did not violate the EPO as

Vidal failed to file for a DVO before the EPO expired and did not file an appellate

brief. Therefore, it appears that the EPO properly served its purpose.

               Accordingly, we affirm the Jefferson Family Court’s imposition of the

limited EPO protecting Vidal as not violating Dunbar’s due process rights.

               ALL CONCUR.




2
  The order also restrained Dunbar from disposing of or damaging any property of the parties,
but as there was no allegation that Dunbar had any property of Vidal’s or joint property of theirs
in his possession, that provision is a nullity.

                                               -8-
BRIEF FOR APPELLANT:    NO BRIEF FOR APPELLEE.

J. Bart McMahon
Louisville, Kentucky




                       -9-